Citation Nr: 1108436	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

The Veteran's claims were initially denied in a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In response, he submitted a Notice of Disagreement (NOD) in February 2006, although he asked to "pull" this NOD and be scheduled for a VA examination later in the same month.  The RO again denied the Veteran's claims in May 2006, following the receipt of the March 2006 VA examination report.  The current appeal arose following the Veteran's December 2006 NOD.  The Veteran later appeared for a Travel Board hearing in November 2010.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service as a result of his duties as an aircraft mechanic.

2.  There is competent medical evidence relating the Veteran's bilateral hearing loss disability to in-service acoustic trauma.

3.  There is competent medical evidence relating the Veteran's tinnitus to in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic diseases, including such organic neurological disorders as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran's January 1963 enlistment and February 1967 separation examination reports indicate normal whispered voice testing results but are devoid of pure tone threshold findings.  

However, a September 1965 report indicates left ear hearing loss and complaints of ringing in the ear.  An audiogram revealed the following pure tone thresholds, converted from ASA units to ISO (ANSI) units:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
10
10
LEFT
35
30
15
15
25

Tinnitus was noted to be decreasing later that same month, with the audiogram (again converted from ASA units to ISO (ANSI) units) improving at most frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
5
10
5
LEFT
25
25
5
15
20

The Veteran complained of ringing in both ears in April 1966 and was assessed with rule out high frequency loss, following an audiogram (again converted from ASA units to ISO (ANSI) units):







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
10
LEFT
25
25
5
15
25

The final in-service audiological evaluation of record is from November 1966, again converted from ASA units to ISO (ANSI) units:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
15
LEFT
25
25
10
15
25

Following service, an August 1995 private audiological report contains a hearing test graph that appears to show high frequency (3000 and 4000 Hertz) hearing loss, consistent with the criteria of 38 C.F.R. § 3.385.

The Veteran underwent a VA audiological examination in March 2006, with an examiner who reviewed the claims file and acknowledged the aforementioned in-service hearing findings.  This examiner noted that the Veteran reported persistent bilateral hearing loss since 1966, during service.  Pure tone threshold testing showed average pure tone thresholds above 40 decibels bilaterally, signifying a hearing loss disability under 38 C.F.R. § 3.385.  Based upon the examination findings and the claims file review, the examiner determined that the Veteran's hearing loss and tinnitus were "less likely as not (less than 50/50 probability)" caused by or a result of the military noise exposure that occurred in service.  The rationale for this opinion was that on audiological testing in November 1966, only a few months prior to discharge from service, the Veteran's hearing was within normal limits.

The Veteran has since submitted two October 2006 private reports containing more favorable findings.  In an audiological report containing pure tone threshold and speech audiometry findings, a private audiologist found that it was at least as likely as not that the excessive noise to which the Veteran was exposed as an aircraft mechanic during service contributed to his current level of hearing loss.  The second report, from Benjamin Douglas, M.D., notes that the Veteran served as an aircraft mechanic for four years in the United States Marine Corps, and summarizes physical examination and audiometric/pure tone testing findings.  Dr. Douglas noted that high-noise exposure as an aircraft mechanic was known to cause sensorineural hearing loss.  Given the time frame when the Veteran began noticing his hearing loss and tinnitus, it was likely that "his employment in the Service" may have contributed to his current hearing problems.

In this case, the opinions of the March 2006 VA examiner and the October 2010 private audiologist are in direct conflict as to the question of whether a confirmed bilateral hearing loss disability is etiologically related to service.  The VA examiner had the benefit of reviewing the Veteran's claims file, but such review is of limited utility in this case because of the absence of separation examination audiological findings.  In this regard, the Board notes that a claims file is "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim"; other means exist by which to reach a probative medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the private audiologist accurately cited to the Veteran's in-service occupation as mechanic in rendering a more favorable opinion.  Overall, the Board finds that this evidence is in equipoise and that all doubt should be resolved in the Veteran's favor, particularly in light of his in-service complaints.  38 U.S.C.A. § 5107(b).  

Turning now to the tinnitus claim, the March 2006 VA examiner's opinion is also of limited probative value, as the rationale for the opinion speaks only to hearing loss findings in service and does not directly address the question of tinnitus in service.  Moreover, with tinnitus, the United States Court of Appeals for Veterans Claims (Court) has determined that a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's lay contentions as to the presence of tinnitus since service represent competent evidence.  In addition, the Veteran's service treatment records demonstrate that he did complain of tinnitus in service.  Consequently, the competent evidence of record is at the very least in equipoise as to whether tinnitus is etiologically related to service.  38 U.S.C.A. § 5107(b).  

In summary, after resolving all doubt in the Veteran's favor, as is required by law, the Board concludes that service connection is warranted for both bilateral hearing loss and tinnitus.  These claims are accordingly granted in full.  Id. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


